Title: From Thomas Jefferson to Adrien Petit, 27 March 1787
From: Jefferson, Thomas
To: Petit, Adrien



[Aix] en Provence. 27me. Mars. 1787.

Je vous ai ecrit, Monsieur Petit, de Lyons pour vous prevenir que j’avois acheté des vins de [Mon]rachet, que le nommé Monsr. Parrain, de la ville de Beaune devoit faire passer à Paris, en vous en avertissant. Comme l’occasion sera bonne pour faire mon approvisionnement de vin en passant à Marseille à Lunel et à Bourdeaux, je vous prie de m’envoyer à Aix tout de suite l’etat actuel de tous les vins que vous avez dans la cave, áfin que je puisse decider de la quantité dont j’aurai besoin. J’ai reçu en arrivant ici votre lettre du 17me. Je me porte bien, mais jusques ici pas mieux pour les eaux, dont j’ai pris onze douches. Faites passer la lettre à ma fille et soyez assuré de mon amitié.

Th: Jefferson

